Citation Nr: 0526082	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-02 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a compensable disability rating for 
subacromial impingement, left shoulder.

3.  Entitlement to a compensable initial disability rating 
for urticaria.

4.  Entitlement to a compensable initial disability rating 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1976, and from September 1982 to October 2001.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2002 RO decision that denied, in pertinent part, the 
veteran's claims for service connection for irritable bowel 
syndrome and for hemorrhoids.  The RO's June 2002 decision 
also denied an increased (compensable) disability rating for 
subacromial impingement, left shoulder, and granted service 
connection at a noncompensable rating for urticaria, 
effective from November 2001.

In October 2002, the veteran filed a notice of disagreement 
with the RO's June 2002 decision, including the initial 
rating assigned to his service-connected urticaria.  In 
January 2003, the RO issued a statement of the case (SOC), 
and the veteran timely perfected his appeal in February 2003.

In February 2005, the Board remanded each of these claims for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  

Following the requested development, the RO issued a May 2005 
rating decision that granted service connection at a 
noncompensable rating for irritable bowel syndrome, effective 
from November 2001.  Thereafter, the veteran filed a notice 
of disagreement seeking a higher initial disability rating 
that same month.

The issue of entitlement to a compensable initial disability 
rating for irritable bowel syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran currently suffers from hemorrhoids which were 
incurred during, or cannot be reasonably disassociated from, 
his active military service.

2.  The veteran's service-connected subacromial impingement, 
left shoulder, is currently manifested by a range of motion 
consisting of abduction to 170 degrees, forward flexion to 
165 degrees, internal and external rotation to 90 degrees; 
left upper extremity muscle strength of 5/5; no significant 
functional loss; no signs of any gross instability or 
subluxation; and subjective complaints of mild left shoulder 
pain.

 3.  Since the grant of service connection, the veteran's 
urticaria has been largely asymptomatic, requiring constant 
or nearly constant treatment with antihistamines and weekly 
allergy injections; with subjective complaints of 
intermittent abnormal sensations and itching.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a compensable disability evaluation for 
subacromial impingement, left shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2004).   

3.  The criteria for a 10 percent initial disability rating 
for urticaria have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.118, Diagnostic Code 7806 (2002) and Diagnostic Code 7825 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

A.  Service Connection for Hemorrhoids

The veteran is claiming service connection for hemorrhoids.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Air 
Force from February 1972 to December 1976, and in the Navy 
from September 1982 to October 2001.  A review of his service 
medical records revealed complaints of bowel disturbance, 
frequent indigestion and constipation.  His retirement 
examination, performed in May 2001, noted that rectal 
examination of the veteran was within normal limits.  His 
final discharge from military service occurred on October 31, 
2001.  

Following his discharge from the service, a treatment report, 
dated January 11, 2002, noted a history of, as well as 
current findings of, hemorrhoids.  In February 2002, the 
veteran underwent a single-piece polypectomy which revealed 
an impression in part, of Grade 2 internal hemorrhoids.  In 
April 2005, a VA examination for the intestines, rectum and 
anus was conducted.  The veteran reported a history of 
bloating, belching, abdominal pain, indigestion, and 
alternating diarrhea and constipation throughout his military 
career.  He also indicated that he had hemorrhoids in the 
service, which he treated with over-the-counter 
suppositories, Preparation H and stool softeners.  The VA 
examination report concluded with diagnoses of irritable 
bowel syndrome and internal hemorrhoids.  The VA examiner 
further opined that it was less likely than not that the 
veteran's hemorrhoids developed in the service.

After reviewing the evidence of record, the Board concludes 
that service connection for hemorrhoids is warranted.  His 
service medical records show treatment for complaints of 
constipation.  The Board also notes that this claim was filed 
in September 2001, while the veteran was still inservice; and 
he alleges a history of inservice hemorrhoids, which he 
treated with over-the-counter medications.  Finally, the 
Board notes the results of a single-piece polypectomy, 
performed just over sixty days after the veteran's discharge 
from the service, revealed an impression, in part, of Grade 2 
internal hemorrhoids

Despite the VA medical opinion offered in this case, given 
the nature of the claimed disability which most can 
reasonably recognize, and the grade of the hemorrhoid noted 
so near in time after service, the Board cannot reasonably 
disassociate the veteran's hemorrhoids from his active 
military service.  Under these circumstances, and resolving 
the benefit of the doubt in the veteran's favor, service 
connection is granted.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 
  
In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

A.  Left Shoulder Disorder

The veteran is seeking an increased (compensable) disability 
rating for his service-connected subacromial impingement, 
left shoulder.  

Initially, the Board notes that its prior decision and 
remand, dated in February 2005, listed this issue as 
involving the initial disability rating assigned to this 
condition, implying that service connection was only recently 
established.  For accuracy, it is noted that following his 
initial period of service, from February 1972 to December 
1976, the RO granted service connection for history of a left 
shoulder dislocation, and assigned thereto a noncompensable 
disability rating, effective from December 1976.  The veteran 
then served in the Navy from September 1982 to October 2001.  
Thereafter, he filed his present claim.

A review of the veteran's military records revealed that he 
is right handed. Accordingly, his left shoulder disability 
involves his minor shoulder.  

The RO has assigned the veteran's service-connected 
subacromial impingement, left shoulder, a noncompensable 
disability rating pursuant to Diagnostic Code 5201.  Pursuant 
to Diagnostic Code 5201, used in rating limitation of motion 
of the arm, a 20 percent rating contemplates the minor arm 
being limited to shoulder level.  The next highest rating 
under this code section relating to the minor arm is a 30 
percent disability rating, which limitation of motion of the 
minor arm to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

For comparison, the Rating Schedule also list what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation. See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.

In April 2005, a VA examination for joints was conducted.  
The report of this examination noted the veteran's inservice 
history of a left shoulder injury in 1974.  The veteran 
reported current complaints of mild left shoulder pain.  He 
denied any significant episodes of flare ups, and has not had 
any episodes of incapacitating pain, or any complaints of 
weakened movement or excessive fatigability or incordination.  
"He just mainly has a slight amount of pain while lifting 
heavy objects he states.  He does not have any numbness, 
tingling or weakness in his upper extremities."  Physical 
examination of the left shoulder revealed abduction to 170 
degrees, forward flexion to 165 degrees, internal and 
external rotation to 90 degrees.  He showed a slight amount 
of discomfort with abduction of 90 degrees and any external 
rotation.  His left upper extremity exhibited 5/5 muscle 
strength, equal to his right upper extremity.  There were no 
signs of any gross instability or any subluxation.  He had a 
negative sulcus sign, negative Hawkins sign and negative Neer 
impingement sign.  He had no pain with cross body adduction.  
Nerve root distribution from C5 to T1 were equal in both 
upper extremities, and there was no additional limitation of 
motion following repetitive use.  X-ray examination of the 
left shoulder revealed it to be in good position, with no 
acromioclavicular joint arthritis and no glenohumeral joint 
arthritis.  The report concluded with a diagnosis of left 
shoulder pain, possible tendinitis.  The VA examiner opined 
that the veteran possibly has a mild case of recurrent 
rotator cuff tendinitis, and that it most likely appears that 
this recurrent episode of some mild amount of tendinitis is 
not related to the veteran's inservice left shoulder injury 
which occurred over 30 years ago.  He further noted that the 
veteran does not exhibit any significant functional loss with 
his left shoulder, that he did not have any significant 
amount of pain on range of motion, and that the left shoulder 
condition does not limit the veteran in his activities of 
daily living.  
 
The medical evidence of record clearly shows that the veteran 
does not experience any significant limitation of motion.  As 
stated above, a compensable rating under Diagnostic Code 5201 
is warranted where there exists limitation of motion of the 
arm at the shoulder level.  In the veteran's case, the 
required findings are absent from the record.  Therefore, a 
compensable rating for the left shoulder disability cannot be 
assigned.  Even with due consideration of 38 C.F.R. § 4.40 
and 4.59 and DeLuca, the Board finds that the veteran's left 
shoulder disability is properly rated as noncompensable.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202.

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5203.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

The veteran is competent to assert that his disability is 
worse or entitled to a higher evaluation.  However, in regard 
to the shoulder, the Board finds that the medical evidence is 
far more probative of the degree of impairment than his 
unsupported lay statements.  In sum, the Board concludes that 
neither actual limitation of motion nor his functional 
impairment due to any factor, including pain, weakness, 
weakness due to excess fatigability limits function below the 
shoulder level.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim for entitlement to a 
compensable disability rating for subacromial impingement, 
left shoulder.  

B.  Urticaria

The veteran has filed a claim seeking an increased 
(compensable) initial disability rating for urticaria.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The record reflects that the veteran's urticaria was 
evaluated by the RO as noncompensably disabling (0 percent) 
by analogy to Diagnostic Code 7806, used in rating eczema.

During the pendency of this appeal, the criteria for 
evaluating skin disabilities was changed effective August 30, 
2002.  Among other things, the criteria found at Diagnostic 
Code 7806 was amended, and Diagnostic Code 7825 was added for 
the purpose of evaluating urticaria.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  In order to ensure a full and fair 
adjudication of the veteran's claim, the Board will address 
whether he is entitled to compensable rating under any of the 
potentially applicable 
Diagnostic Codes.

Prior to August 30, 2002, Diagnostic Code 7806 provided a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.
 
Since August 30, 2002, the new Diagnostic Code 7825, used for 
rating cases of urticaria, became effective.  Pursuant to 
Diagnostic Code 7825, a 10 percent rating is warranted for 
recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, responding to treatment with 
antihistamines or sympathomimetics, warrant a 10 percent 
rating.  A 30 percent evaluation is available where there is 
evidence of recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and 
requiring intermittent systemic immunosuppressive therapy for 
control.  A maximum 60 percent evaluation is available where 
there is evidence of recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.

Based upon a complete review of the veteran's claims folder, 
the Board believes that the veteran's urticaria warrants a 10 
percent initial disability rating.

In January 2000, the veteran was treated for hives.  A VA 
general physical examination, performed in October 2001, 
noted the veteran's inservice history of treatment for 
urticaria.  Physical examination of the skin was negative.  
The report concluded, in part, with a diagnosis of chronic 
urticaria, asymptomatic at present.  

In May 2002, the veteran was treated for complaints of 
urticaria and allergic rash.  A follow-up treatment report, 
dated in May 2002, noted that Allegra and Axid were not 
entirely successful, and that the veteran was still having to 
take a good bit of supplemental Benadryl.  The veteran was 
prescribed Hydroxyzine for his condition.  Subsequent 
treatment reports, dated June 2002, noted that the veteran's 
urticaria was resolving.

A statement from the veteran, dated in March 2005, noted that 
he was currently taking Allegra and a weekly allergy 
injection for his urticaria.

In his most recent VA examination for the skin, performed in 
April 2005, the veteran reported complaints of a tingling 
sensation in the lips, erythma and itching in the palms, and 
a "raised skin" feeling in the back of the neck occurring 
two to three times a month.  Physical examination revealed no 
presence of urticaria, and no systemic symptoms association 
with skin disease.  The report also noted that the veteran 
takes medications, Zyrtec and Singulair (antihistamine and a 
leukotriene inhibitor) daily, and receives an immunotherapy 
injection weekly.  The report concluded with a diagnosis of 
chronic urticaria, non-active at this time.  

The symptoms accounting for the 10 percent rating assigned by 
this decision appear to have been present throughout the 
appeal period, such that consideration of staged ratings is 
not indicated.  Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran's urticaria is shown to warrant a 10 
percent disability rating since the grant of service 
connection, an even higher rating is not warranted.  Prior to 
August 30, 2002, this condition is not shown to be analogous 
to eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Since August 30, 2002, the 
evidence does not reflect a single debilitating episode of 
urticaria.  Moreover, this condition appears to be largely 
asymptomatic, although requiring ongoing treatment.

The Board notes that the veteran's representative has argued 
that the veteran's urticaria is subject to periodic 
exacerbations and remissions.  In these circumstances, the 
rating of the disability must account for the disorder at its 
most active phase. See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
This was specifically considered in this case.  In addition, 
the veteran has received two VA examinations regarding this 
condition.  Moreover, the veteran has repeatedly been asked 
to identify all medical treatment that he has received for 
this condition since the effective date of service connection 
in November 2001.  

In sum, an increased disability rating of 10 percent for the 
veteran's service-connected urticaria is warranted.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.



Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's October 2001, March 2002, and April 2003 letters, 
the June 2002 RO decision, the January 2003 statement of the 
case (SOC), and the May 2005 supplemental SOC, advised the 
veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies, and in 
April 2003, he was specifically asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for hemorrhoids is granted.

Entitlement to an increased (compensable) disability rating 
for subacromial impingement, left shoulder, is denied.

A higher initial rating of 10 percent for urticaria is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

As noted above, the RO issued a May 2005 rating decision that 
granted service connection at a noncompensable rating for 
irritable bowel syndrome, effective from November 2001.  That 
same month, the veteran filed a notice of disagreement 
contesting the assigned initial rating. See 38 C.F.R. § 
20.201 (2004).  A Statement of the Case (SOC) has not been 
sent to the veteran regarding this issue.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that in a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
an SOC should be issued to the veteran 
and his representative concerning the 
claim of entitlement to a compensable 
initial disability rating for irritable 
bowel syndrome.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


